Citation Nr: 0016187	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, including asthma.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for residuals of a 
hysterectomy due to a gynecological disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from March 1973 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO) which denied 
service connection for asthma, a sinus disability, and a 
hysterectomy due to a gynecological disorder.  


FINDINGS OF FACT

1.  Neither chronic respiratory disability (including asthma) 
nor chronic sinus disability was clinically evident in 
service and no competent medical evidence has been submitted 
linking any current asthma or sinus disability to the 
veteran's active military service, any incident therein, or 
any reported continuous symptomatology.  

2.  The record contains no competent medical evidence 
indicating that the veteran's total abdominal hysterectomy 
was necessitated by a gynecological disorder which is related 
to her active military service, any incident therein, or any 
reported continuous symptomatology.  


CONCLUSION OF LAW

The veteran's claims of service connection for respiratory 
disability (including asthma), sinus disability, and 
residuals of a hysterectomy due to a gynecological disorder, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's March 1973 military entrance medical 
examination report contains a notation that a pelvic 
examination revealed a small, mobile uterus; the cervix was 
noted to be benign.  

In-service medical records show that in July 1973, she sought 
treatment for lower abdominal cramps since the onset of 
menstruation; Tylenol was prescribed.  In October 1973, she 
reported that she had had an upper respiratory infection for 
the past three months, manifested by a cough, sore throat and 
"stopped up head."  Physical examination showed that the 
veteran's ears and chest were clear; she had no fever.  The 
examiner noted that she smoked a half pack of cigarettes 
daily.  

In November 1973, she complained of dysmenorrhea.  In 
February 1974, she requested a prescription for birth control 
pills; at that time, a pelvic examination and cytology study 
were normal.  In August 1974, the veteran was treated for a 
cold with sinus congestion.  Later that month, she complained 
of pain in the right lower abdomen.  Pelvic examination 
showed a slight discharge and tenderness over the cervix.  
The impression was nonspecific vaginitis.  In December 1974, 
she sought treatment for pain in the lower abdomen during 
intercourse, as well as vulvar and vaginal itching.  Physical 
examination and laboratory studies were normal.  The 
assessment was moderate vulvovaginitis.  

Later that month, she sought treatment for nasal congestion 
and a cough.  The assessment was upper respiratory infection 
and the veteran was advised to quit smoking.  In January 
1975, she reported continued abdominal pain.  The impression 
was pelvic pain of unknown etiology, doubt inflammatory 
process.

On January 1975 military separation medical examination, 
clinical evaluation of the veteran's sinuses, lungs and chest 
was normal.  Pelvic examination and chest X-ray study were 
also normal.  On the report of medical history, she denied 
asthma, pain or pressure in the chest, trouble breathing, 
sinusitis, or ear, nose, and throat trouble.  

The post-service medical records show that in August 1975, 
the veteran was hospitalized with complaints of abdominal 
pains and tenderness over the ovaries.  She reported a 
history of abdominal pain and cramps with menstruation.  No 
complaint or clinical finding of asthma or a sinus disability 
were recorded during that period of hospitalization.  In 
fact, on physical examination, her chest was clear and 
resonant without rales.  Examination of the ears, nose, and 
throat was unremarkable.  An exploratory pelvic laparotomy 
and wedge resection of both ovaries was performed, revealing 
cystic ovaries, probably ruptured ovarian cysts, Stein-
Leventhal syndrome.

In July 1978, the veteran was again hospitalized for 
diagnostic laparoscopy for endometriosis after she reported a 
history of oligomenorrhea and severe dyspareunia.  The 
laparoscopy failed to reveal any abnormality of the pelvic 
organs.  The fallopian tubes, ovaries, bladder, and liver 
were normal without evidence of any ectopic endometrial 
tissue.  

In July 1978, the veteran submitted a claim of service 
connection for endometriosis and a bilateral foot disability.  
Her application is silent for notation of asthma or a sinus 
disability.  She was scheduled for VA medical examination in 
connection with her claim, but she failed to report for the 
examination.  By December 1978 rating decision, the RO, inter 
alia, denied service connection for endometriosis.

In May 1994, the veteran submitted a claim of service 
connection for "bronchial/allergy problems."  By June 1994 
letter, the RO contacted her and asked that she submit 
additional evidence in support of her claim.  She failed to 
submit the requested information and her claim was denied in 
August 1994.

In November 1997, the veteran claimed entitlement to service 
connection for a bronchial or asthma disability and a sinus 
disability.  She also indicated that she had a hysterectomy 
in 1980 and argued that the hysterectomy was necessitated as 
a result of a gynecological disability which she asserted had 
its inception in service.  

In connection with her claim, the veteran identified three 
physicians who treated her for her claimed disabilities from 
1979 to 1991.  The RO contacted the physicians by January and 
November 1998 letters and asked that they forward copies of 
treatment records identified by the veteran.  The RO also 
notified the veteran by January 1998 letter that she should 
submit records from those physicians in support of her claim.

Two of the physicians responded, submitting copies of 
treatment records dated from June 1989 to March 1993.  No 
records dated prior to June 1989 were submitted, including 
the veteran's reported 1980 or 1983 hysterectomy.  

The medical records submitted by these private physicians 
show that in June 1989, the veteran sought treatment for 
complaints of abdominal pain and pain with intercourse.  She 
denied asthma.  She reported a history of "several" 
laparoscopy procedures on unknown dates and a hysterectomy in 
1983.  She indicated that another physician felt that her 
current symptoms were due to a recurrence of endometriosis.  
On examination, there was a cystic mass near the vaginal 
apex.  The assessments included abdominal pain, possibly 
related to cystic vaginal mass, and lymphadenopathy, specific 
etiology undetermined, possibly related to previously 
documented cytomegalovirus.  

In July 1990, the veteran reported continued pelvic pain.  On 
August 1990 examination, no masses were noted, except a small 
mass noted as previously in the right lower quadrant.  The 
possibility of pelvic adhesive disease was discussed.

In addition, the RO obtained VA outpatient treatment records 
for the period from October 1992 to September 1998.  These 
records show that the veteran was treated during this period 
for numerous complaints, including fibromyalgia, depression, 
allergic rhinitis, sinusitis, eczema, and recurrent 
candidiasis.  She was also treated for episodes of bronchitis 
in March 1993 and January 1997.  These records also note that 
she was status post hysterectomy secondary to endometriosis 
and that she was currently on hormone replacement therapy.  
She reported several gynecological symptoms during this 
period, including shooting pains in the vagina and cramping.  
Cytology tests in March 1996 and March 1997 were normal.  
Chest X-ray in January 1997 was negative with no evidence of 
acute cardiopulmonary disease.

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A layman is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

III.  Analysis

Respiratory disability, including asthma, and a sinus 
disability

In this case, the Board observes that the veteran's service 
medical records are silent for complaints or findings of a 
chronic respiratory disability, including asthma, or a 
chronic sinus disability.  In fact, at her January 1975 
military separation medical examination, clinical evaluation 
of the veteran's sinuses, lungs and chest was normal and she 
denied asthma, pain or pressure in the chest, trouble 
breathing, sinusitis, or ear, nose, and throat trouble.  

Likewise, the Board notes that the post-service record is 
negative for complaints or findings of a chronic respiratory 
disability, including asthma, or a chronic sinus disability 
for many years after her service separation.  For example, 
August 1975 and July 1978 hospitalization reports are 
negative for complaints or findings of a chronic respiratory 
disability, including asthma, or a chronic sinus disability.  
In fact, physical examination showed the veteran's chest was 
clear and resonant, without rales, and that her nose and 
throat were unremarkable.  

In fact, the first notation in the medical evidence of record 
of a respiratory disability or sinusitis is not until the 
1990s, many years after the veteran's separation from service 
in 1975.  Moreover, none of this recent medical evidence 
relates any current respiratory or sinus disability to the 
veteran's military service, any incident therein, or any 
reported continuous symptomatology.  Lacking such evidence, 
the Board must conclude that her claims are not well 
grounded.  The veteran's own assertions that she has a 
current respiratory or sinus disability which had its 
inception in service are not competent to establish a well-
grounded claim as the record does not show that she possesses 
a recognized degree of medical knowledge.  Espiritu, 
2 Vet. App. at 494.

Residuals of hysterectomy due to gynecological disorder

The veteran argues that service connection is warranted for 
residuals of a hysterectomy.  She indicates that she 
complained of dysmenorrhea in service and argues that "this 
condition can lead to endometriosis which caused me to 
finally have the hysterectomy."  

Initially, the Board concedes that the veteran complained of 
dysmenorrhea in service.  In addition, although records of 
the veteran's 1980 or 1983 hysterectomy are not of record, 
despite the best efforts of the RO, notations in recent 
clinical records indicate that her hysterectomy was indicated 
because of endometriosis.  

However, the Board observes that endometriosis was not shown 
in service or for many years thereafter and the record 
contains no competent medical evidence of a link between the 
veteran's post-service endometriosis and her military service 
or any incident therein, including her complaints of 
dysmenorrhea.  Likewise, while the veteran reported 
continuous dysmenorrhea since service, there is no competent 
medical evidence of record relating her endometriosis or 
total abdominal hysterectomy to her reported continuous 
symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).

Lacking such competent medical evidence, the Board must 
conclude that the veteran's claim of service connection for 
residuals of a hysterectomy is not well grounded.  Again, 
while the veteran has speculated that her hysterectomy was 
indicated due to a gynecological disorder which had its 
inception during service, her statements to this effect are 
not competent as the record does not establish that she 
possesses a recognized degree of medical knowledge.  
Espiritu, 2 Vet. App. at 494.

Since well-grounded claims of service connection for a 
respiratory disability, including asthma, a sinus disability, 
and residuals of a hysterectomy due to a gynecological 
disorder have not been submitted, the VA is not obligated to 
assist the veteran in the development of facts pertinent to 
these claims.  38 U.S.C.A. 5107(a).  Nonetheless, VA has a 
duty to notify a veteran under section 5103(a) when the 
circumstances of the case put the Department on notice that 
relevant evidence may exist, or could be obtained, that, if 
true, would make the claim "plausible" and that such 
evidence had not been submitted with the application.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

In this case, however, the record reflects that the veteran 
has not identified any available evidence (other than that 
which has already been submitted, which the RO has attempted 
to obtain, or which the RO has notified the veteran to 
obtain), which would support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  Slater v. Brown, 9 Vet. App. 240 (1996).


ORDER

Service connection for a respiratory disability, including 
asthma, a sinus disability, and residuals of a hysterectomy 
due to a gynecological disorder, is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

